Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 11, 2019

                                            No. 04-18-00852-CV

                             IN RE ANDERSON COLUMBIA CO., INC.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On January 24, 2019, this court ordered the substitution of Judge Maribel Flores as
respondent in this original proceeding and abated the case for 60 days from the date of our
January 24, 2019 order. Our order directed relator to present to Judge Flores each issue made the
subject of the pending petition for writ of mandamus and obtain a ruling on each. Relator was
further ordered to file in this court either an amended petition and appendix or the appropriate
motion to dismiss this mandamus proceeding no later than 15 days following Judge Flores’
ruling.

       On February 4, 2019, the real parties in interest filed a motion for rehearing on our
decision to abate. We DENY the motion for rehearing.

           It is so ORDERED on February 11, 2019.



                                                                               PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 15-03-31056-MCV, styled Jerold Givens, et al. v. Salatiel Polanco, et al.,
pending in the 293rd Judicial District Court, Maverick County, Texas. The Honorable Gloria Saldana signed the
complained-of order.